THOMPSON, Circuit Judge
(dissenting).
The appellant seeks to restrain the sale of an unpatented ingredient used by it in its process. No patent could have been obtained for bituminous emulsion, a staple article of commerce, and the fact that it is used in the patented process does not entitle the appellant to a monopoly therein. Carbice Corporation v. American Patents Corporation, 283 U.S. 27, 51 S.Ct. 334, 75 L.Ed. 819; Miller v. Electro Bleaching Gas Co. (C.C.A.) 276 F. 379. In my view the bill was properly dismissed and the decree of the court below should be affirmed.